DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     IVIE GABRIELLE SLOCUMB,
                             Appellant,

                                    v.

   ACE INSURANCE COMPANY OF THE MIDWEST a/s/o WYATT I.
                         KOCH,
                        Appellee.

                              No. 4D19-1013

                         [September 12, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Cymonie Rowe, Judge; L.T. Case No.
2018CA004785.

  Thomas L. Powell of The Powell Law Firm, Tallahassee, for appellant.

   Shawn R. Horwick and Craig M. Greene of Kramer, Green, Zuckerman,
Greene & Buchsbaum, P.A., Hollywood, for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH, KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.